Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 David P. Maniatis, Appellant                           Appeal from the 362nd District Court of
                                                        Denton County, Texas (Tr. Ct. No. 17-5046-
 No. 06-18-00061-CV         v.                          362). Memorandum Opinion delivered by
                                                        Justice Stevens, Chief Justice Morriss and
 SLF IV - 114 Assemblage, L.P., Appellee                Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED APRIL 11, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk